UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2334



ROBIN M. LAWLER,

                                                Plaintiff - Appellant,

          versus


AMERICAN BUILDING CONTRACTORS, INCORPORATED,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1514-1)


Submitted:   August 12, 2005                 Decided:   August 26, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin M. Lawler, Appellant Pro Se. Ingo Frank Burghardt, Courtney
Renee Sydnor, HUNTON & WILLIAMS, L.L.P., McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robin M. Lawler filed a complaint against her former

employer, American Building Contractors, Inc. (“ABC”), claiming

defamation and failure by ABC to provide Lawler with proper notice

of her rights under the Employee Retirement Income Security Act, 29

U.S.C.   §§   1001-1168     (2000)    (“ERISA”),       as   amended     by    the

Consolidated Budget Reconciliation Act of 1985, 29 U.S.C. §§ 1161-

69 (2000) (“COBRA”).       The district court granted ABC’s motion for

summary judgment and denied Lawler’s Fed. R. Civ. P. 59(e) motion

for reconsideration.        We have reviewed the record and find no

reversible error.

           Lawler claims the district court erred by dismissing her

Rule 59(e) motion because the deposition of critical witness Chris

Kulik was unavailable prior to the entry of judgment.                 We review

the denial of a Rule 59(e) motion for an abuse of discretion.

Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 653 (4th

Cir. 2002).   Lawler had ample time to find Kulik before she filed

her claim and during discovery.        The district court was extremely

patient with Lawler and gave her numerous opportunities to find

Kulik.   The district court was well within its discretion to grant

ABC’s summary judgment motion and deny Lawler’s Rule 59(e) motion.

           Lawler   next    claims   her     counsel   provided   ineffective

assistance.      However,    a   litigant     in   a   civil   action   has    no

constitutional    or   statutory     right    to   effective   assistance      of


                                     - 2 -
counsel.      Sanchez v. United States Postal Serv., 785 F.2d 1236,

1237 (5th Cir. 1986).          The appropriate avenue for raising such a

claim is a malpractice suit.            Accordingly, we do not consider

Lawler’s ineffective assistance of counsel claim.

              Lawler claimed the district court erred when it granted

summary judgment for ABC because ABC did not give her proper notice

of her COBRA rights when it discontinued her health care coverage

after Lawler and ABC had settled Lawler’s prior lawsuits following

her termination of employment.             We review de novo a district

court’s order granting summary judgment.          Price v. Thompson, 380

F.3d   209,    212    (4th    Cir.   2004).   Under   COBRA,   a   qualified

beneficiary under a group health plan who will lose coverage is

entitled to notice of his or her right to elect continuation

coverage upon the occurrence of a qualifying event.            29 U.S.C. §

1166(a)(4) (2000).           The loss of health care coverage in these

circumstances is not a qualifying event under 29 U.S.C.A. § 1163

(2000), and ABC was under no obligation to notify Lawler of her

COBRA rights.        The district court did not err when it found that

the settlement agreement was not a qualifying event requiring COBRA

notification, and accordingly the court correctly denied relief on

Lawler’s ERISA claim.

              Lawler claimed ABC prevented her from deposing Kulik, and

Kulik acted illegally in evading deposition.          Lawler did not make

either claim to the district court.           Claims raised for the first


                                      - 3 -
time    on    appeal     will   not    be    considered      by    this       court   absent

exceptional circumstances.              Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993).         Lawler did not present exceptional circumstances

because none of the evidence upon which she now relies is in the

record.        A party may not raise a claim on appeal relating to

evidence that is not part of the record.                   United States v. Russell,

971 F.2d 1098, 1112 (4th Cir. 1992).

               Lawler also claimed that the district court erred by

dismissing contract claims unrelated to Kulik. Lawler did not make

any contract claims to the district court that did not involve

Kulik.       As Lawler did not raise these claims in the district court

and    provided     no    facts    or     argument        warranting      a    finding      of

exceptional circumstances, we do not consider these claims.                            Muth,

1 F.3d at 250.

               Accordingly,       we    affirm      the   district     court’s        orders

granting ABC’s motion for summary judgment and denying Lawler’s

Rule 59(e) motion.              We also deny ABC’s motion to dismiss for

failure to prosecute.            We dispense with oral argument because the

facts    and    legal     contentions       are     adequately      presented         in   the

materials       before    the     court     and     argument      would       not   aid    the

decisional process.



                                                                                    AFFIRMED




                                            - 4 -